United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 20, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-30883
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BRODRICK COLLINS,
                                    Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                for the Western District of Louisiana
                        USDC No. 5:04-CR-50048
                         --------------------

Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Brodrick Collins appeals the life sentence he received

following his conviction by a jury for possession with the intent

to distribute 50 grams or more of crack cocaine, in violation of

21 U.S.C. § 841(a), and three weapons charges.   He argues, for

the first time on appeal, that the mandatory life sentence he

received violated his constitutional rights because the prior

convictions on which it was based were not pleaded or proved to

the jury.



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-30883
                               -2-

     As Collins concedes, his challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Collins contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi v. New Jersey, 530 U.S.

466 (2000), we have repeatedly rejected such arguments on the

basis that Almendarez-Torres remains binding.     See United States

v. Garza-Lopez, 410 F.3d 268, 276 (5th Cir. 2005).     The argument

fails for the additional reason that the Government pleaded the

prior convictions in its notice of intent to seek the statutory

maximum penalty, and Collins specifically admitted the fact of

the convictions at sentencing.

     The district court’s judgment is AFFIRMED.